DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the center part” lacks antecedent basis.  The examiner is considering the claim to refer to the “central part” of claim 1, but clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chornenky et al. (US 8,932,196, hereinafter “Chornenky”).
In regards to claims 1 and 17, Chornenky discloses a PEMF apparatus (abstract) capable of treating osteoarthritis comprising an applicator (Fig. 21; element 100) comprising an upper part that is sized and shaped to be wrapped around a leg of the user and be located above the knee of the user; a lower part that is sized and shaped to be wrapped around the leg of the user and be located below the knee of the user; and a central part located between the upper part and the lower part such that the central part is placed on top of a patella of the user when the upper part and the lower part are both wrapped around the leg of the user (Fig. 21, col. 25, lines 50-59); a first coil provided to the upper part of the applicator such that the first coil is wrapped around the leg above the knee of the user when the upper part is wrapped around the leg of the user (element 112); a second coil provided to the lower part of the applicator such that the second coil is wrapped around the leg below the knee of the user when the lower part is wrapped around the leg of the user (element 115); a third coil provided to the central part of the applicator such that the third coil overlies the patella when the upper part and the lower part are both wrapped around the leg of the user (element 118), wherein the first and second coils are arranged on the applicator such that when the applicator is wrapped around the knee of the user and the first and second coils are energized, the first and second coils generate a magnetic field along the knee in a direction normal to a tibial plateau of the user (col. 26, lines 6-14), wherein the third coil is arranged on the applicator such that when the applicator is wrapped around the knee of the user and the third coil is energized, the third coil generates a magnetic field normal to the patella (col. 26, lines 6-14), wherein sequentially changing the magnetic field generated by the first and second coils provides 
In regards to claim 2, the third coil is a flat spiral coil comprising flexible wire (col. 26, lines 66-67).
In regards to claim 13, the upper and lower part each include a portion of hook and loop fastener to secure the applicator in use (Fig. 208, element 208).
In regards to claims 14 and 20, the center part (as best understood) includes a thermally conductive heating patch (Figs. 8A and 8B) comprising a plurality of heating elements (the individual turns of coil 801) and are arranged along a length of the heating patch because they span the length of the heating patch.
In regards to claim 15, a first cutout portion is defined between the upper part and central part (void between 107 and 109 at least partially extends between the upper and central part), and a second cutout portion is defined between the lower part and the central part (void between 108 and 110 at least partially extends between the lower and central part), and they are shaped and sized to allow for flexing of the knee without buckling the applicator (Fig. 21).
In regards to claim 16, the applicator comprises a single piece of stretchable resilient fabric (Fig. 22; col. 26, lines 39-60).
Allowable Subject Matter
Claims 3-12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although Chornenky describes providing heat via the coils or a heat sink, and utilizing free wheel diodes generally in a parallel configuration, Chornenky fails to disclose or fairly 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Blackwell (US 6,179,772) is one of many teachings of applying heat to a patient via resistive heaters, but fails to disclose these heaters wired in parallel with coils that are on first and second opposing sides of the knee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792